DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9-16, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Howland et al. (US 6,089,614) in view of Dean (US 2007/0132227).
In respect to claims 1-2 and 19, Howland et al. disclose a multilayer printing method comprising: a transparent medium 1; printing a first print layer pattern 7 on the transparent medium 1; placing a first concealment layer 10 such that the first print layer pattern 7 is visible; printing a second print pattern 9, different from the first print pattern; and placing a second concealment layer 10 between the first concealment layer 10 and the second print layer 9 (Fig. 4); the second concealment layer is provided with a color and density that blocks light (through reflection) from reaching the first print layer and the first concealment layer is provided with a color and density that prevents the second concealment layer from being viewed from the side of the first print layer (Abstract).
Howland et al. disclose that both concealment layers are “patches” and thus do not disclose that they are inkjet printed, however, Dean teaches a very similar invention wherein a similar concealment layer which also acts as a reflective element, in reflection, blocking underlying viewing, while being transmissive in transmissive light (Abstract); the concealment layer (camouflage layer) may be printed via inkjet (0033).   The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, utilizing a well known technique of ink jet printing to provide a security layer from a very similar application.
In respect to claims 9-11, Howland et al. disclose that the concealment layers may be iridescent, metal oxide, or “highly reflective” layer which may be properly construed as “white” (Col. 3, 22-32).  Furthermore, Dean teaches that the similar printed inkjet concealment layer may be a “white line” design (0012).
In respect to claims 12-16, Dean teach that the inkjet printed concealment layer is formed of discontinuous elements (0011), thus providing for partially unformed areas.

Allowable Subject Matter

Claims 3-8 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In respect to claims 2 and 3, none of the cited prior art anticipates or renders obvious different thickness for the concealment layers.  In Howland et al., the layers are duplicates and serve the same purpose, thus there is no teaching or motivation to provide different thicknesses.
In respect to claims 4-8, none of the cited prior art anticipates or renders obvious the second concealment layer being black.  Howland et al. disclose reflective layers, e.g. light layers, which are opaque (do not allow viewing underneath) primary through reflection and not absorption (e.g. black).
In respect to claims 17 and 18, none of the cited prior art anticipates or renders obvious four ink jet print heads, wherein a separate ink head produces separates the first concealment layer and the second concealment layer.   Howland et al. disclose that the concealment layers are essentially identical, and thus there is no motivation to print them with separate ink heads in a ink jet printer.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoppe (US 4,307,899) discloses a similar invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637